Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Janet Allendorph, on June 28, 2022.
The application has been amended as follows.  The claims have been amended as shown below.  Claims 21 and 23 have been amended as shown below.  Claims 22, 24  and 31-47 have been canceled as shown below.  Claims 48 and 49 have been added as shown below.  Claims 1-20 were previously canceled.   

21.  (currently amended) A plant extract mixture comprising:  
a) saponins, 
b) a salt,
c) a solvent,
d) a phosphate, and 
e) precipitated polysaccharides, wherein the mixture has a pH between 4 and 7, and, wherein the salt of b) is a lithium salt, a strontium salt, a barium salt, a chromium salt, a manganese salt, an iron salt, a cobalt salt, a nickel salt, a copper salt, a zinc salt, an aluminum salt, a silver salt, or a combination of the foregoing.   

22. (canceled)  

23. (currently amended) The mixture of claim 21, wherein the salt is selected from SrCl2, BaCl2, a combination[[s]] thereof.    

24. (canceled)  

48. (new) The mixture of claim 21, further comprising a sodium salt, a potassium salt, a magnesium salt, a calcium salt, or a combination thereof.    

49. (new) The mixture of claim 48, wherein the salt is selected from NaCl, KCl, MgCl2, CaCl2, MgBr2, CaBr2, or a combination thereof. 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art.  Yin et al. (“A comparative study of the effects of whole red ginseng extract and polysaccharide and saponin fractions on Influenza A (H1N1) virus infection,” Biol Pharm Bull 36(6):1002-1006, 2013) disclose a composition comprising hot-water extracted leaves of Panax ginseng that are crushed and dried to make a pharmaceutical composition.  The crushed leaves comprise water, a solvent, saponins and precipitated (undissolved) polysaccharides.  See p. 1002.  The reference does not disclose which salts are in the ginseng leaves, but the cells of all organisms comprise salts of the electrolytes sodium, potassium, calcium and magnesium.  Huang, Ken-Shung (JP 3930365 B2, 2007), an English machine translation of which is referred to, as Examiner cannot read Japanese, discloses a therapeutic (anti-clotting) composition for oral administration that is a liquid formulation comprising a solvent, water, that is used to dissolve a powder comprising Panax ginseng and sodium phosphate, as a filler or diluent.  See paragraphs 11, 12, 51, 55 and 56.  As noted above, Yin et al. disclose that Panax ginseng leaves, and the powder made from the leaves, comprise saponins and precipitated/undissolved polysaccharides.  Huang, however, does not disclose that the composition comprises the salts recited in amended claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-18